DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-35 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 31, 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11-12 of U.S. Patent No. 10,821,304 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations claimed in claims 21 & 31 of the pending application are also claimed in claims 1-2, 11-12 of U.S. Patent No. 10,821,304 B2.  

17/085,938 (Present Application)
10,821,304 B2
Claim 21
An ion chamber comprising: a chamber having an interior volume; a ring electrode inside the chamber; center electrodes; and a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising:


Claim 1
A system comprising: an ion chamber comprising: a chamber having an interior volume; at least one collector electrode configured to collect charge within the chamber; and a material having a thickness sufficient to stop nearly all electrons from entering the chamber.
Claim 11
the at least one collector electrode includes center electrodes.
Claim 12
a ring electrode inside the chamber; and a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: measuring current received at the center electrodes; measuring current received at the ring electrode; and calculating a beam energy of a radiation beam based at least on a ratio of the current received at the center electrodes and the current received at the ring electrode.
Claim 31
an entrance window with a thickness sufficient to stop nearly all electrons from an upstream linear accelerator.
Claim 1
a material having a thickness sufficient to stop nearly all electrons from entering the chamber.
Claim 2
the material is an entrance window of the ion chamber

Claim 33
A computer program product comprising a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations 

Claim 1
A system comprising: an ion chamber comprising: a chamber having an interior volume; at least one collector electrode configured to collect charge within the chamber; and a material having a 
Claim 11
the at least one collector electrode includes center electrodes.
Claim 12
a ring electrode inside the chamber; and a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: measuring current received at the center electrodes; measuring current received at the ring electrode; and calculating a beam energy of a radiation beam based at least on a ratio of the current received at the center electrodes and the current received at the ring electrode.



Claims 22-30, 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 13, 19 of U.S. Patent No. 10,183,181 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations claimed in claims 21 & 31 of the pending application are also claimed in claims 1-2, 4-8, 13, 19 of U.S. Patent No. 10,183,181 B2.

17/085,938 (Present Application)
10,183,181B2
Claim 22
the ring electrode is a continuous unsegmented ring electrode.
Claim 7
the plurality of collector electrodes are rectangular plates
Claim 23
the center electrodes are plates.
Claim 7
the plurality of collector electrodes are rectangular plates
Claim 24
the center electrodes positioned in a symmetrical pattern around an axis of the ion chamber.
Claim 4
a plurality of collector electrodes positioned in a symmetrical pattern around an axis of the ion chamber.
Claim 25
the center electrodes comprises four annular segments positioned in a single collecting plane covering an annular area parallel to a first electrode and a second electrode.
Claim 5
the plurality of collector electrodes comprises four annular segments positioned in a single collecting plane covering an annular area parallel to the first electrode and the second electrode.
Claim 26
the continuous unsegmented ring electrode is an annular ring electrode positioned to cover an annular area parallel to a first electrode and a second electrode.
Claim 6
the plurality of collector electrodes further comprise an annular ring electrode positioned to cover an annular area parallel to the first electrode and the second electrode.
Claim 27
the center electrodes are rectangular plates.
Claim 7
the plurality of collector electrodes are rectangular plates
Claim 28

Claim 8

Claim 29
the center electrodes are inside the continuous unsegmented ring electrode.
Claim 8
the plurality of collector electrodes further comprise four wedge plates positioned in a single collecting plane covering a circular area centered on an axis of the ion chamber, wherein the four wedge plates are separated from each other by gaps with an area substantially smaller than the circular area.
Claim 30
the continuous unsegmented ring electrode is located near a periphery of the chamber.
Claim 8
the plurality of collector electrodes further comprise four wedge plates positioned in a single collecting plane covering a circular area centered on an axis of the ion chamber, wherein the four wedge plates are separated from each other by gaps with an area substantially smaller than the circular area.
Claim 32

Claim 5

Claim 34
monitoring, with the ion chamber, the beam energy during operation of a linear accelerator that generates the radiation beam directed through the ion chamber; and ceasing operation of the linear accelerator when the beam energy is outside an allowable range.
Claim 13
monitoring, with the ion chamber, the radiation beam energy during operation of a linear accelerator that generates a radiation beam through the ion chamber; and ceasing operation of the linear accelerator when the radiation beam energy is outside of an allowable range.
Claim 35
monitoring, with the ion chamber, the beam energy during operation of a linear accelerator that generates the radiation beam directed through the ion chamber; and generating an alert when the beam energy is outside an allowable range.
Claim 19
monitoring, with the ion chamber, the radiation beam energy during operation of a linear accelerator that generates a radiation beam directed through the ion chamber; and ceasing operation of the linear accelerator when the radiation beam energy is outside an allowable range.



Allowable Subject Matter
Claims 21-35 would be allowable when the double patenting rejection is overcome.


Conclusion
PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAMADOU FAYE/Examiner, Art Unit 2884